


Exhibit 10.31


PRICESMART, INC.


RESTRICTED STOCK AGREEMENT


THIS AGREEMENT (“Agreement”) is made between ____________ (the “Grantee”) and
PriceSmart, Inc., a Delaware corporation (the “Company”), as of ___________ (the
“Effective Date”). This Agreement is subject to the Company's 2002 Equity
Participation Plan (the “Plan”), the terms of which are hereby incorporated by
reference. Any capitalized term not defined herein shall have the meaning
ascribed to such term under the Plan.
    
1.Grant of Restricted Stock. Effective as of the Effective Date, and upon the
terms and conditions set forth in the Plan and this Agreement, the Company
grants to Grantee _________ shares of Common Stock of the Company (the
“Shares”), for consideration that has a value that exceeds the aggregate par
value of the Shares, which Shares, when issued in accordance with the terms
hereof, shall be fully paid and nonassessable.


2.Issuance of Shares. On the Effective Date, the Company shall issue the Shares
to Grantee and shall (a) cause a stock certificate or certificates representing
the Shares to be registered in the name of Grantee, or (b) cause such Shares to
be issued in uncertificated form, with such Shares recorded in the name of
Grantee in the books and records of the Company's transfer agent, with
appropriate notations regarding the restrictions imposed pursuant to this
Agreement.


3.Vesting and Forfeiture Restriction.


(a)    Notwithstanding anything herein to the contrary, in the event of
Grantee's Termination of Employment or Termination of Consultancy for any
reason, all unvested Shares as of the date of such termination shall immediately
be forfeited. Upon the occurrence of such a forfeiture, the Company shall become
the legal and beneficial owner of the unvested Shares and all rights and
interests therein or relating thereto, and the Company shall have the right to
retain and transfer to its own name the number of unvested Shares being
forfeited by Grantee.


(b)    One hundred percent (100%) of the Shares shall initially be subject to
forfeiture pursuant to Section 3(a). The Shares issued hereunder shall become
vested as follows:


Vesting Date
Shares Vesting
 
 
 
 
 
 
 
 



The continued vesting of the Shares shall be subject to Grantee's continued
employment or service with the Company or any Subsidiary as of each such vesting
date. Fractional shares shall be rounded to the nearest whole share.






--------------------------------------------------------------------------------




(c)     The Secretary of the Company, or such other agent as the Committee may
appoint, may retain physical custody of the certificates, if any, representing
the Shares until such Shares are released from the forfeiture restriction set
forth in Section 3(a). Grantee shall not retain physical custody of any
certificates representing unvested Shares issued to Grantee. Grantee, by
acceptance of this Award, shall be deemed to appoint, and does so appoint, the
Company and each of its authorized representatives as Grantee's
attorney(s)-in-fact to effect any transfer of forfeited unvested Shares to the
Company as may be required pursuant to this Agreement.


(d)    As soon as administratively practicable following the release of any
Shares from the forfeiture restriction set forth in Section 3(a), the Company
shall either (i) if the Shares are held in certificated form, deliver to Grantee
the certificate or certificates representing such Shares in the Company's
possession belonging to Grantee, or (ii) if the Shares are held in
uncertificated form, then the Company shall remove the notations on any such
Shares and deliver them to Grantee's brokerage account.


(e)    Grantee (or the beneficiary or personal representative of Grantee in the
event of Grantee's death or incapacity, as the case may be) shall deliver to the
Company any representations or other documents or assurances as the Company or
its representatives deem necessary or advisable in connection with the
implementation of this Section 3.


4.Transferability of the Shares. No unvested Shares nor any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Grantee or Grantee's successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.


5.Ownership, Voting Rights, Duties. Except as otherwise provided herein, upon
issuance of the Shares by the Company, Grantee shall have all the rights of a
stockholder with respect to said Shares, subject to the restrictions herein,
including the right to vote the Shares and to receive all dividends or other
distributions paid or made with respect to the Shares. Grantee must comply with
the Company's insider trading policy, including any pre-clearance requirements
or blackout restrictions, in connection with any sale or transfer of the Shares.


6.Legends. Grantee understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by state or federal securities laws:


THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN FORFEITURE
RESTRICTIONS AND RESTRICTIONS ON TRANSFER AS SET FORTH IN AN AGREEMENT BETWEEN
THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY
OF THE COMPANY.


Grantee agrees that, in order to ensure compliance with the restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company maintains
its own stock records, it may make appropriate notations to the same effect in
its own records.


7.Notices. Notices required hereunder shall be given (a) to Grantee by e-mail to
the Grantee's Company e-mail address (or, if Grantee no longer has a Company
e-mail address, to the most recent personal e-mail address for Grantee in the
Company's personnel records), or in person or by registered mail to the address
of Grantee shown on the records of the Company, and (b) to the Company by e-mail
to the e-mail address of the Company's General Counsel or by registered mail to
the office of the Company's General Counsel.






--------------------------------------------------------------------------------




8.Survival of Terms. This Agreement shall apply to and bind Grantee and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.


9.Governing Law; Jurisdiction. This Agreement shall be governed by and construed
in accordance with the laws of the State of California excluding that body of
law pertaining to conflicts of law. Any suit brought with respect to this
Agreement or the Plan shall be brought in the state or federal courts sitting in
San Diego County, California, the parties hereby waiving any claim or defense
that such forum is not convenient or proper. The jurisdiction agreement
contained in this Section 9 is made for the benefit of the Company only, which
accordingly retains the right to bring proceedings in any other court of
competent jurisdiction. By signing this Agreement, Grantee is deemed to have
agreed to submit to such jurisdiction.


10.Severability. Should any provision of this Agreement be determined by a court
of law to be illegal or unenforceable, the other provisions shall nevertheless
remain effective and shall remain enforceable. Grantee represents that Grantee
has read this Agreement and is familiar with its terms and provisions.


11.Not a Contract of Employment. Notwithstanding any other provision of this
Agreement or the Plan:
(a)    neither this Agreement nor the Plan shall form part of any contract of
employment between the Company or any Subsidiary and Grantee;
(b)    unless expressly so provided in his or her contract of employment,
Grantee has no right or entitlement to be granted an Award or any expectation
that an Award might be made to him, whether subject to any conditions or at all;
(c)    the benefit to Grantee of participation in the Plan (including, in
particular but not by way of limitation, any Awards held by him or her) shall
not form any part of his or her base salary or count as his base salary for any
purpose and shall not be pensionable;
(d)    the rights or opportunity granted to Grantee on the making of an Award
shall not give Grantee any rights or additional rights and if Grantee ceases to
be employed by the Company or any Subsidiary, Grantee shall not be entitled to
compensation for the loss of any right or benefit or prospective right or
benefit under the Plan (including, in particular but not by way of limitation,
any Awards held by him or her which lapse or are forfeited by reason of his
ceasing to be employed by the Company or any Subsidiary) whether by way of
damages for unfair dismissal, wrongful dismissal, breach of contract or
otherwise;
(e)    the rights or opportunity granted to Grantee on the making of an Award
shall not give Grantee any rights or additional rights in respect of any pension
plan or arrangement which may be operated by the Company or any Subsidiary;
(f)    Grantee shall not be entitled to any compensation or damages for any loss
or potential loss which he may suffer by reason of being unable to acquire or
retain Shares, or any interest in the Shares in consequence of the loss or
termination of his or her employment with the Company or any present or past
Subsidiary for any reason whatsoever (whether or not the termination is
ultimately held to be wrongful or unfair);
(g)    Grantee acknowledges that a fundamental purpose of the Award represented
by this Agreement is to provide an incentive for Grantee to maintain continued
employment with the Company (or its Subsidiary, as the case may be, as to which
the Company has an interest in maintaining management stability);


(h)    by accepting the grant of the Shares and not renouncing it, Grantee is
deemed to have agreed to the provisions of this Section 11; and




--------------------------------------------------------------------------------




(i)    Grantee's participation in the Plan and receipt of this Award confers no
rights or interests other than as herein provided.
12.Data Protection. Grantee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Grantee's “Data”
(as defined below) by and among, as applicable, the Company and its Subsidiaries
and affiliates (the “Company Group”) for the purpose of administering his or her
participation in the Plan. For purposes of this Section 12, “Data” means
Grantee's personal information, including, but not limited to, Grantee's name,
home address and telephone number, date of birth, social security number or
other identification number, salary, nationality, job title, any Shares of stock
or directorships held in the Company and details of all Awards held by Grantee.
Grantee understands that Data will be transferred to such stock plan service
providers as may be selected by the Company, which are assisting the Company
with the implementation, administration and management of the Plan. Grantee
understands that the recipients of the Data may be subject to different data
privacy laws and protections than those in Grantee's country. Grantee authorizes
the Company Group and any other possible recipients which may assist the Company
with administering the Plan to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of administering Grantee's
participation in the Plan. Grantee understands that he or she may, at any time,
request additional information about this consent (including a list with the
names and addresses of all recipients of the Data), or withdraw this consent, by
contacting in writing Grantee's local human resources representative. Withdrawal
of this consent may affect Grantee's ability to participate in the Plan.
13.Representations. Grantee has reviewed with Grantee's own tax advisors the
federal, state, local and foreign tax consequences of the grant of Shares
hereunder and the transactions contemplated by this Agreement. Grantee is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Grantee understands that Grantee (and not the
Company) shall be responsible for Grantee's own tax liability that may arise as
a result of this investment or the transactions contemplated by this Agreement.


14.Tax Withholding and Indemnity.


(a)    At the discretion of the Company, Grantee may satisfy the “Tax Liability”
(as defined below) by conveying to the Company that number of Shares to be
vested having a Fair Market Value equal to the Tax Liability (which, with
respect to clause (i) below, shall be equal to the minimum amount required to be
withheld based on the statutory withholding rates for federal, state, local and
foreign tax purposes that apply to supplemental taxable income). The Fair Market
Value of the Shares to be returned shall be as of the date that the amount of
the Tax Liability is to be determined. Any election by Grantee to have Shares
returned for this purpose shall be made in such form and under such conditions
as the Company may deem necessary or advisable.


(b)    No Shares shall be delivered or released to Grantee unless and until
Grantee shall have paid to the Company the full amount of the Tax Liability
resulting from the grant of Shares or the lapse or removal of the restrictions
set forth in this Agreement or otherwise pursuant to this Agreement (which
payment may be made in cash, by deduction from other compensation payable to
Grantee or in any form of consideration permitted by the Plan).


(c)    For purposes of this Agreement, the “Tax Liability” shall mean (i) all
federal, state, local and foreign withholding or other taxes applicable to the
taxable income of Grantee, plus (ii) if permitted under the laws of the
jurisdiction in which Grantee resides, any liability of the Company, any
Subsidiary or Grantee's employing company, if different, for income tax,
withholding tax and any other employment related taxes or social security
contributions in any jurisdiction, in each case resulting from the grant of
Shares or the lapse or removal of the restrictions set forth in this Agreement
or otherwise pursuant to this Agreement. Grantee agrees to indemnify and keep
indemnified the Company, any Subsidiary and his or her employing company, if
different, from and against any Tax Liability.


15.Change in Control or Corporate Transaction. In the event of a Change in
Control or a Corporate Transaction, each unvested Share shall, immediately prior
to the effective date of the Change in Control or Corporate Transaction,
automatically become full vested and nonforfeitable.




--------------------------------------------------------------------------------




/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
SIGNATURE PAGE TO RESTRICTED STOCK AGREEMENT


Instructions: Print this page, sign Parts I and III, have your spouse sign and
date Part II and return the completed page to the office of the Company's
general counsel.


    
PART I: SIGNATURES OF COMPANY AND GRANTEE


IN WITNESS WHEREOF, this Agreement is deemed made as of the date first set forth
above.


PRICESMART, INC.
 
GRANTEE
 
 
 
BBy: Jose Luis Laparte
 
Print Name:
Title: President
 
 





--------------------------------------------------------------------------------






    


PART II: CONSENT OF SPOUSE


I, ____________________, spouse of Grantee, have read and approve the foregoing
Agreement. In consideration of granting of the right to my spouse to acquire
shares of PriceSmart, Inc. as set forth in the Agreement, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the jurisdiction of our residence as of the date of the signing of
the foregoing Agreement.


Dated:
 
 



    


PART III: ASSIGNMENT SEPARATE FROM CERTIFICATE


Please do not fill in any blanks other than the signature line. The purpose of
this assignment is to facilitate the forfeiture of unvested Shares, as set forth
in the Restricted Stock Agreement, without requiring additional signatures on
the part of the Grantee.


FOR VALUE RECEIVED I, _________________, hereby sell, assign and transfer unto
PriceSmart, Inc., a Delaware corporation, __________ shares of the Common Stock
of PriceSmart, Inc. standing in my name, of the books of said corporation
recorded in book notation and/or represented by Certificate No. __________
herewith, and do hereby irrevocably constitute and appoint ___________________
to transfer the said stock on the books of the within named corporation with
full power of substitution in the premises.


This Stock Assignment may be used only in accordance with the Restricted Stock
Agreement between PriceSmart, Inc. and the undersigned dated _______________.


Signature:
 
 







